Case 1:20-cv-24676-DPG Document 1 Entered on FLSD Docket 11/13/2020 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

 N.A.S,                                         §
                                                §
                 Plaintiff,                     §
                                                §
 vs.                                            §       CIVIL ACTION NO. 1:20-cv-24676
                                                §
 MORADA-HAUTE FURNITURE                         §
 BOUTIQUE, LLC,                                 §
                                                §
                 Defendant.                     §

                              PLAINTIFF’S ORIGINAL COMPLAINT

 TO THE HONORABLE JUDGE:

          Plaintiff N.A.S. files this Original Complaint complaining of MORADA-Haute Furniture

 Boutique, LLC (“MORADA”) and for causes of action shows as follows:

                                              PARTIES

        1.     Plaintiff N.A.S. is a citizen of the United States and is currently domiciled in and is

 a citizen of the State of Texas. N.A.S is a direct beneficiary of the trust that owns the residence

 discussed herein and/or is otherwise the real party in interest.

        2.     Defendant MORADA-Haute Furniture Boutique, LLC is a limited liability

 company organized under the laws of the State of Florida.                Service of process can be

 accomplished by serving the Summons and Complaint upon Defendant’s registered agent for

 service: Fernan Hernandez, 2840 Flamingo Dr., Miami Beach, Florida 33140.

                                  JURISDICTION AND VENUE

          3.     Since complete diversity of citizenship exists between the parties, and the matter

 in controversy exceeds the sum of seventy-five thousand dollars ($75,000), exclusive of interest

 and costs, this court has diversity jurisdiction under 28 U.S.C. 1332.



 PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 1
Case 1:20-cv-24676-DPG Document 1 Entered on FLSD Docket 11/13/2020 Page 2 of 9




         4.      Venue is proper in this district as all or a substantial portion of the events giving

 rise to the claims asserted herein occurred in this district.

                                                 FACTS

        5.       Plaintiff and related parties hired MORADA to provide interior design services

 and to manufacture certain rugs and furnishings for a residence in Miami (the “Miami

 residence”).

        6.       MORADA represented to Plaintiff that MORADA was a manufacturer and owner

 of six (6) factories in Italy and all goods (including furniture and rugs) would be manufactured

 by MORADA new solely in Italy.

        7.       MORADA invoiced Plaintiff for the work performed and material/furnishings

 provided. MORADA was paid in full for every invoice presented.

        8.       Upon installation of furniture, rugs, electronics, cabinetry and blinds, various

 material issues arose.

        9.       Specifically, these issues included:

                 •   Certain goods were late or remain missing;

                 •   Dimensions of furniture were off;

                 •   Certain fabrics did not hold up even with no use;

                 •   Delays occurred with the delivery of items;

                 •   Cabinet doors were delayed and many remain missing;

                 •   Rugs fell apart and were permanently damaged with no use or traffic;

                 •   The quality of certain of the items delivered was poor;

                 •   Paint and cabinets were damaged by MORADA after the occupants of the
                     Miami residence moved in;




 PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 2
Case 1:20-cv-24676-DPG Document 1 Entered on FLSD Docket 11/13/2020 Page 3 of 9




                •   MORADA was not the manufacturer of goods as was represented to Plaintiff;
                    and,

                •   There are no country of origin reports or list of materials and required flame
                    retardance as required of certain imported goods and as required by U.S. law.

       10.      As these issues arose and MORADA asked for a key to the Miami residence to

 complete various repairs and deliver late or missing goods and/or to replace unsatisfactory goods.

       11.      MORADA represented to Plaintiff, who was located in Texas, that access to the

 Miami residence was only to complete and correct these problems with the original installation,

 and for no other purpose. MORADA represented to Plaintiff that a senior employee on staff

 would be present to unlock the door, supervise “punch” work and lock the Miami residence

 immediately upon the work being completed. Based on these representations, Plaintiff provided

 Defendant with a key to the Miami residence.

       12.      In addition, MORADA agreed that there were to be no videos or pictures of the

 Miami residence as of the date of move in; and that any prior videos or pictures taken during

 construction would not be kept or used by Defendant.

       13.      As time went on and the Miami residence was fully occupied by Plaintiff,

 Plaintiff noticed on multiple occasions that all exterior doors were being forced open, locks were

 disabled because the keys and latches had tape over them so the locking system could not

 function. Further, strangers were present including maid services not hired by Plaintiff. Plaintiff’s

 personal items, such as underwear, were moved, closets in the principal bedroom were rifled

 through, personal effects, toiletries and medications were moved or hidden, the kitchen was

 rearranged, bed pillows were hidden and moved, the refrigerator was reorganized and non-

 occupant food items and drinks were placed therein, and bed sheets were redone and altered.




 PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 3
Case 1:20-cv-24676-DPG Document 1 Entered on FLSD Docket 11/13/2020 Page 4 of 9




        14.      After several occurrences over weeks and months, and repetitive denials by

 MORADA senior project managers that they had any knowledge or involvement with these

 issues, Plaintiff came home early one day and found a five (5) person non-MORADA employee

 photography crew in the Miami residence, yet principals of MORADA admit that MORADA

 hired and paid the photography and staging crew. When Plaintiff investigated further, she found

 all exterior doors were jammed open and not closable, no MORADA representative was on-site,

 and there was professional staging of $60,000.00 of items not owned by Plaintiff in the Miami

 residence. The Miami residence had been forcibly entered without Plaintiff’s authorization and a

 full Hollywood style photoshoot, professionally staged, was ongoing, despite MORADA’s prior

 specific assurances from MORADA’s Managing Director and Principal Shareholder that no such

 event would occur.

        15.      Further, the presence of an unauthorized multi-party photography crew in the

 Miami residence during the age of COVID-19 is unacceptable and unreasonable, especially

 considering the fact that these unauthorized occupants were touching Plaintiff’s personal items,

 bedding, towels, toiletries, medicines, underwear, pillows and had even rearranged the

 refrigerator.

        16.      Upon information and belief, this was not the first time a photoshoot crew was

 present at the Miami residence without authorization from or knowledge of the homeowner as

 admitted to by the photography crew. Indeed, MORADA and its employees repeatedly

 misrepresented the identity of visitors to the Miami residence to the Homeowner’s Association

 security, and falsely represented that only persons performing repairs were present. The

 photoshoot crews were hidden from security on multiple occasions.




 PLAINTIFF’S ORIGINAL COMPLAINT                                                        PAGE 4
Case 1:20-cv-24676-DPG Document 1 Entered on FLSD Docket 11/13/2020 Page 5 of 9




        17.      Given, the misrepresentations of MORADA above, and the poor-quality items

 that were delivered, Plaintiff seeks to return all furniture and rugs to MORADA for full amounts

 paid, inclusive of sales tax, as further discussed below.

                                       CAUSES OF ACTION

 A.      Rescission.

         18.     Plaintiff re-alleges and incorporates paragraphs 1 through 17 herein.

         19.     Plaintiff contends that the agreement between her and MORADA is

 unenforceable as to the furniture and rugs delivered to Plaintiff as the representation about those

 items were fraudulent as mentioned above.

         20.     Plaintiff is not in breach of any agreement with MORADA.

         21.     The agreement with MORADA is marred by fraud and the Court should set aside

 the contract to avoid unjust enrichment. Plaintiff wishes to return all new and used furniture and

 rugs tainted by the photography and staging crew to MORADA and be refunded all monies paid,

 inclusive of sales tax.

         22.     Plaintiff asserts this claim for rescission to the extent there is otherwise no

 adequate remedy at law to compensate her for Defendant’s breach of contract, particularly

 because here, after delivery and without use of these items they were ruined and/or damaged and

 the items have little to no resale value. Thus, Plaintiff refuses the benefits of the furniture and

 rugs and asks the Court to set aside the agreement regarding furniture and rugs.

 B.      Breach of Contract.

         23.     Plaintiff re-alleges and incorporates paragraphs 1 through 22 herein.

         24.     Pleading further, and in the alternative to the rescission claim asserted above, as

 Plaintiff entered into an agreement with MORADA whereby MORADA was to provide interior




 PLAINTIFF’S ORIGINAL COMPLAINT                                                           PAGE 5
Case 1:20-cv-24676-DPG Document 1 Entered on FLSD Docket 11/13/2020 Page 6 of 9




 design services and manufacture certain rugs and furnishings and provide those to Plaintiff.

         25.      Although Plaintiff fully performed under the agreement and paid all invoices,

 Defendant materially breached the agreement by providing defective and poor quality items to

 Plaintiff.

         26.      The aforementioned breaches by Defendant caused Plaintiff actual and

 consequential damages with Plaintiff seeks to recover herein.

         27.      Further, Plaintiff seeks to recover its attorneys’ fees as applicable pursuant to the

 parties relationship or by law.

 C.      Fraud in the Inducement.

         28.      Plaintiff reincorporates and realleges paragraphs 1 to 27 herein.

         29.      Plaintiff seeks recovery because Defendant fraudulently induced them to enter

 into an agreement whereby Plaintiff paid Defendant for furniture and rugs.

         30.      Defendant made material representations regarding the quality, character and

 origin of the furniture and rugs. Because of these knowing, material misrepresentations, Plaintiff

 agreed to purchase such furniture and rugs.

         31.      Consequently, Plaintiff suffered injury when such furniture and rugs were

 delivered, and were not of the quality that was represented but instead were of poor and shoddy

 quality and were not manufactured by the Defendant as represented.

         32.      Plaintiff further seeks exemplary damages on account of Defendant’s fraud.

 D.      Fraud.

         33.      Plaintiff reincorporates and realleges paragraphs 1 to 32 herein.

         34.      MORADA an made material representations to Plaintiff regarding the reasons for

 providing MORADA a key to the Miami residence and entry in the Miami residence. MORADA




 PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 6
Case 1:20-cv-24676-DPG Document 1 Entered on FLSD Docket 11/13/2020 Page 7 of 9




 a further made material representations to Plaintiff regarding the quality and type of the rugs and

 furniture to be manufactured and delivered by MORADA. MORADA further made

 misrepresentations to Plaintiff regarding the fact that no photographs or videos would be taken

 and/or used by MORADA after Plaintiff moved into and fully occupied the Miami residence.

        35.     Such material representations were false and when Defendant made the

 representations they knew such representations were false or made the representations recklessly,

 as a positive assertion, and without knowledge of their truth.

        36.     Defendant made the representations with the intent that Plaintiff act upon them.

        37.     Plaintiff relied on the representations.

        38.     The representations caused Plaintiff injury, as specifically described herein.

 Plaintiff delivered the key to MORADA which they used for other purposes than those

 represented, and purposes that were nefarious and invaded Plaintiff’s privacy and invaded

 Plaintiff’s home. Further, the furniture and rugs delivered by Defendant were not of the quality

 described and were not manufactured by Defendant MORADA as described. Defendant caused a

 photography crew, on at least one occasion, and upon information and belief, on more than one

 occasion to enter the Miami residence unauthorized.

        39.     Plaintiff further seeks exemplary damages for Defendant’s fraud.

 E.     Invasion of Privacy (Intrusion on Seclusion)

        40.     Plaintiff reincorporates and realleges paragraphs 1 to 39 herein.

        41.     The Defendant intentionally intruded on the Plaintiff’s solitude, seclusion or

 private affairs on multiple occasions. These actions include the physical invasion of the Miami

 residence via the presence of a multiparty camera crew and staging crew conducting a

 photoshoot without authorization, as well as the intrusion into Plaintiff’s personal affairs,




 PLAINTIFF’S ORIGINAL COMPLAINT                                                           PAGE 7
Case 1:20-cv-24676-DPG Document 1 Entered on FLSD Docket 11/13/2020 Page 8 of 9




 including moving and rifling through Plaintiff’s toiletries, underwear, pillows, beds, prescription

 drugs and personal items. Further, Defendant moved and hid bed pillows, towels, prescription

 drugs, food and clothing, rearranged Plaintiff’s refrigerator and changed Plaintiff’s bedsheets.

         42.     These intrusions would be highly offensive to a reasonable person. These

 intrusions are all the more offensive in the age of COVID-19, when having unauthorized

 strangers in a person’s home brings a serious risk of illness.

         43.     Plaintiff suffered an injury as a result of the Defendant’s intrusion, and seek to

 recover actual damage, including Plaintiff’s mental anguish.

         44.     Plaintiff seeks to recover exemplary damages because Defendant acted with

 malice in intruding on Plaintiff’s seclusion in her own home.

                                   PRE-JUDGMENT INTEREST

         45.     Plaintiff seeks to recover pre-judgment interest as provided by law.

                                           JURY DEMAND

         46.     Plaintiff hereby demands a trial by jury.

                                                  PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon final trial,

 Plaintiff have and recover of and from Defendant, judgment for actual damages as alleged, with

 pre-judgment and post-judgment interest, and for costs of suit and such other and further relief to

 which Plaintiff is justly entitled to receive.




 PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 8
Case 1:20-cv-24676-DPG Document 1 Entered on FLSD Docket 11/13/2020 Page 9 of 9




                                    Respectfully submitted,

                                    /s/ David S. Farber
                                    David S. Farber
                                    FBN: 0370230
                                    dfarber@dfarberlaw.com

                                    THE FARBER LAW FIRM
                                    2199 Ponce De Leon Blvd., Suite 301
                                    Coral Gables, Florida 33134
                                    (305) 774-0134
                                    (305) 774-0135 fax


                                    Robert L. Chaiken Pro Hac Vice Pending
                                    Texas State Bar No. 04057830
                                    rchaiken@chaikenlaw.com
                                    Carrie P. Kitner
                                    State Bar No. 24074921
                                    ckitner@chaikenlaw.com

                                    CHAIKEN & CHAIKEN, P.C.
                                    5717 Legacy Dr., Suite 250
                                    Plano, Texas 75024
                                    (214) 265-0250
                                    (214) 265-1537 fax

                                    ATTORNEYS FOR PLAINTIFF




 PLAINTIFF’S ORIGINAL COMPLAINT                                           PAGE 9
